Grace, J.
(disssenting). An alternative writ of mandamus was issued out of this court. The purpose of such writ is to command and prohibit the defendants from collecting increased fares or rates over and above those stated in certain schedules on file with the board of railroad commissioners of this state for carrying passengers, freight, and baggage between intrastate points, or tó show cause why the rates, fares, and charges specified in said schedules should not he in force, instead of the increased rates initiated by the President of the United States, and which are' now being charged and collected. Walker B. Hines is the direct representative of the President of the United States, and together they represent the United States, so that, in fact, the action is one of the state of North Dakota against the United States to determine the authority of the defendant to initiate and collect the rates complained of.
*582Congress passed an act which was approved August 29, 1916, by which the the President, in time of war, is empowered through the Secretary of War, to take possession and assume control of any system or systems of transportation, or any part thereof, and to utilize the same to the exclusion, as far as may be necessary, of all other traffic thereon, for the transfer or transportation of troops, war material, and equipment, or for such other purposes connected with the emergency as may be needful or desirable. Congress, by an act of March 21, 1918, gave the President, during the time of war, control of all traffic over systems of transportation, with exclusive power to initiate rates, fares, and charges by filing them with the Interstate Commerce Commission within the time and manner specified in the act under consideration. Congress in the exercise of the constitutional authority vested in them, by joint resolution of the Senate and House of Representatives, on the 6th day of April, 1917, formally declared war against the Imperial German Government; in such resolution, Congress authorized and directed the President to employ the entire naval and military forces of the United States and the resources of the government to carry on war against the Imperial German Government, and to bring the conflict to a successful termination, Congress pledged all of the resources of the United States. On December 7, 1917, the Congress of the United States, by resolution, declared war to exist between the United States of America and the Imperial and Royal Austro-Hungarian Government ; and this resolution contains the same authority and direction to the President as is contained in the resolution wherein war was formally declared against the Imperial German Government, with reference to the employment of the entire naval and military forces of the United States and the resources thereof, and the pledge of all the resources of the United States to bringing the conflict to a successful termination. Under and by virtue of the authority vested in the President of the United States by authority of the Act of August 29, 1916, he did, through Newton D. Baker, Secretary of War, take possession of and assume control at 12 o’clock noon on the 28th day of December, 1917, of each and every system of transportation and the appurtenances thereof, located wholly or in part within the boundaries of the continental United States, as is more fully shown and set forth in the proclamation at that time by the President of the United States, duly issued and *583published. By this proclamation, were not taken over electric passenger -or interurban railways, but the right was reserved by subsequent order or proclamation to do so if it were found necessary or desirable. It was further stated in the proclamation that by subsequent order and proclamation, possession, control, and operation, in whole or in part, might be relinquished to the owners of the railroad systems of railroad and water systems, the possession and control of which had been assumed. Congress on March 21, 1918, approved the act for the operation of transportation systems while under Federal control, which provided for the just compensation of their owners and for other purposes.
The construction of certain sections of this act is the task with which we are confronted.' For the purpose of properly construing the Federal Court Act and war powers of the President, it would be well to mentally place ourselves back to the 28th of- December, 1917, and from thence look forward into the future as it then presented itself; instead of looking from the point where we now are retrospectively to the 28th day of December, 1917. If we should do this, we would realize that transportation for war purposes and as a whole under private control had largely become inefficient; that at ■ such time there were millions of soldiers to be transferred to training camps; that millions upon millions of tons of war material were to be transported from the place where produced to the place of manufacture, and the finished product again to be transported; that millions of tons of food stuffs and clothing had to be transported to the various places where the soldiers were in camps, for their use. The magnitude of transportation for war purposes alone was so stupendous that it is almost beyond the comprehension of those not so situated as to have an opportunity to acquaint themselves with the immensity of the task of the transportation of the necessities of war. It must be remembered that all of this was an added burden to the transportation facilities of our country. Again, we think it is a matter of common knowledge that the transportation systems, prior to the declaration of war and prior to the time the almost illimitable amount of war transportation was added to the work of the transportation companies, were finding difficulty in properly handling and transporting the products of trade, production, and manufacture which were tendered them for transportation during times of peace. It is apparent, therefore, that Federal control was taken for the purpose of facilitating *584transportation and- systematizing it to the end that transportation systems, under Federal control, would be efficiently reorganized, so that more service could be rendered by them and much more material transported over them.
We must also keep in view the fact that when war is once officially declared by the duly constituted authorities of the United States with whom the power is placed, by the Constitution, to declare war, that a state of war continues to exist until a treaty of peace is signed with those against whom war wa.s declared, and until such treaty of peace by the President’s proclamation is duly proclaimed. The President having by due proclamation taken over the transportation companies, each and every official and employee, and all those who entered the employ of the transportation companies after being taken over by the Federal government, were thereafter, by proper authority, duly constituted and made officials and employees of the Federal government, and, as such, were employed and paid by the Federal government. With these preliminary observations, we may proceed to examine some of the real issues presented in this case. The paramount issue presented is that which relates to
A Conflict of Power.
The conflict of power arises between certain tribunals, as state railroad commissions, possibly the Interstate Commerce Commission, and the powers conferred upon the President under the Federal Control Act, or possibly other war powers possessed by the President, as to which has the lawful authority to fix passenger and freight rates and other charges during the time of the war, on intrastate commerce. We think, in this discussion, it will not be necessary to advert to other war powers possessed by the President than those conferred upon him by the Federal Control Act. In time of peace, it may be conceded that certain state tribunals, as the state railroad commission, have the exclusive power to fix all intrastate rates of transportation, likewise the Interstate Commerce Commission, in time of peace, has exclusive power to determine the reasonableness and justness of rates affecting interstate commerce, and, since the Act of the Interstate Commerce was amended, the power to prescribe rates and the power to prescribe an intrastate rate where that rate is such as to cause a discrimination in an interstate rate between a point or points within the state to a point or *585points without the state. These constitute the general powers of such tribunals in time of peace.. They'aré such powers, however, as are intended to be exercised only in times of peace, with the exception that Interstate Commerce retains power in the act under consideration, upon complaint being made, to pass upon the reasonableness and justness of rates initiated in war times by the President, and, with this single exception, all other powers with reference to rate making and the fixing of charges and fares for transportation .systems are, by the Federal Control Act, suspended during time of war; such power is supplanted, for the time of war, by the power of the President to initiate rates, which, when initiated by him, become binding and effective as to every kind of transportation from the time they are filed with the Interstate Commerce Commission, and are subject to no change except, upon complaint to the Interstate Commerce Commission, such rates and fares may be examined as to their reasonableness and justness, which must be determined upon the conditions which exist in time of war, and not those of peace. With this exception, there is no limitation upon the power of the President with reference to the initiation of rates, charges, and fares. The power of the President, under the Federal Control Act, to initiate rates, fares, and charges, contains no limitation as to kind, and extends equally to interstate and intrastate fares, rates, and charges. The Federal Control Act contains no limitation other than as above stated. It is claimed there is a limitation by § 15, but we will disprove this contention later in this • opinion.
The power conferred upon the President by the Federal Control Act, with reference to rates, was intended to be a power with which there could be no interference, with the exception of that of the Interstate Commerce Commission as to the reasonableness' and. justness thereof. The power was intended by Congress to be one which would enable the President, by use thereof, to accomplish without delay or interference the objects intended to be accomplished by the Federal Control Act. If this be true, then the rate-making powers of all other tribunals must be suspended during the time of war, including that of the Interstate Commerce Commission, except as it is preserved in the Federal Control Act. If, as is contended by plaintiff, the power to initiate and prescribe rates as to intrastate remained the same in time of war as in time of peace,, then it would be within the power of the state or states, through the *586railroad commissions, or rate-making power within the state; to make any power conferred upon the President by the Federal Control Act an empty, impotent power. The President having at a certain date advanced the freight rate 25 per cent on all freight thereafter carried by the transportation systems within the continental United States, .the effect would be to increase the intrastate rate 25 per cent. Let us assume that, after the President had initiated such advanced freight rate, each state railroad commission should thereafter proceed to fix the intrastate freight rates and readjust them, and that the final result of their, deliberations resulted in a decrease of intrastate freight charges of 35 per cent; it is not difficult to comprehend that if such could be the case, the advanced freight rate so initiated by the President of the United States for a war purpose, at least in part, would fail of accomplishing the purpose for which it was intended; and in this discussion it must be assumed that the President would not advance the rate any more than the necessity of war required. The 25 per cent advance of freight rates initiated by the President did affect all freight, and was chargeable upon all freight, both intrastate and interstate. If, as contended by the plaintiff, the power to fix intrastate rates remained, during time of war, unimpaired by the order of the President which made the 25 per cent increase in intrastate freight rates, and if such order of the President was subordinate to the power of the railroad commission of the state to prescribe the intrastate rate and determine its reasonableness and justness, under this contention, before the President could make effective the said increase on intrastate rates, it would be necessary for him to procure the assent of the rate-making power of each state before he would have power to increase the intrastate freight rate in the manner in which it was increased. If the President were required to do this, it might take a long period of time before the President would get the rate-making power of each state to approve of the intrastate rate initiated by him. If the state, in war time and in the light of the ¡Federal Control Act, possesses the power above claimed for it, such power would constitute a limitation on the right of the President to initiate rates and fares, and the possession and use of such power by the state, in time of war, could not but affect the transportation of troops, war material, and government supplies, and, in addition to this, have a general tendency to decrease the efficiency of the systems of transportation in general.
*587We are satisfied that during war time, in view of the Federal Control Act, no state tribunal has any authority to initiate, prescribe, determine, or fix an intrastate rate; that by the Federal Control Act, during the time of war, the power to fix rates and charges, both interstate and intrastate, was placed exclusively with the President, and he has the .exclusive power to initiate them; no other power can initiate rates or charges; and such rates and charges as he does initiate under such power can only be examined as to their reasonableness and justness by the Interstate Commerce Commission. The Federal Control Act was meant by Congress to become effective at once, and to become an effective means in the hands of the President, whereby he could wholly control and operate the transportation systems of the United States, including the exclusive power to initiate rates and charges for transportation. Congress did not intend that'the President, in time of war, should be hampered nor delayed in any manner in the control and operation of transportation systems so taken over, and, for that very reason, placed the exclusive power to initiate the rates and charges with him; and in order that the President might immediately proceed in such matters and make the transportation companies more efficient, and that such powers might be at once exercised, it was declared that the act in question was emergency legislation; and that fact is evidence that it was the intention of Congress that all powers therein conferred by Congress upon the President were to be exercised by him promptly and without delay; this was indisputably necessary by reason of the pressing necessities then existing for immediate efficient transportation. The power to initiate all rates and charges was lodged with him during the time of war, thus removing from his path the power of state tribunals, such as railroad commissions, during such time, to interfere with the rates or charges for transportation initiated by the President.
It must also be remembered, in construing the Federal Control Act and the President’s right to initiate an increase of 25 per cent in the freight rate, that certain conditions existed of which the following may be mentioned: The large increase in the wages of thousands upon thousands of employees who were operating the transportation systems while under Federal control, the millions of dollars that must be expended to rehabilitate the transportation systems to make them more efficient in transportation, the accumulation of a reserve fund to insure a *588ready means to maintain the efficiency of the systems, and many other matters we might mention which would demonstrate the necessity of an increased rate or charge. It must follow that the power to initiate and make effective such increased rates or charges in time of war, and in view of the immediate necessity, must be lodged where it could be exercised immediately, and where the exercise of it could not be delayed by agencies such as a state railroad commission, which had theretofore exercised such power. Hence, the power to initiate rates and charges, either passenger or freight, of the transportation systems, was exclusively by the Federal Control Act, placed with the President, with no limitation other than, upon complaint, an examination might be had of them before the Interstate Commerce Commission to determine the reasonableness or justness thereof. We think the interpretation we have so far given the act in question is correct. We are strengthened in this assumption by the contemporaneous construction given the act by those upon whom devolved the duty of interpreting and enforcing the act, and also by the interpretation given the act by those who were affected by it; during all the time of the operation of the act until the present time neither the railroad commission of any state, nor shippers, nor anyone compelled to pay the increased interstate or intrastate rate, had made any complaint. They, and all persons affected by the act, have uniformly placed the same construction upon it as the President of the United States did. They have acquiesced in the construction thus placed upon it by the President of the United States and those charged with its enforcement. The act being one the powers of which the President was to execute, his acts thereunder must be considered executive acts. It must be conceded that he used his best executive discretion in the execution of such powers, and, this being true, the court should be reluctant to interfere with his exercise of such discretion.
The most important remaining point to be discussed is the meaning of § 15, which is to the effect that nothing in the act shall be construed to amend, repeal, impair, or affect the existing laws or powers of the state in relation to taxation, or the lawful police regulations of the several states, except wherein such laws, powers, or regulations may affect the transportation of troops, war materials, government supplies, or the issue of stocks and bonds. It is claimed by the state that the power to prescribe or initiate a rate or charge for transportation is a *589police power. Assuming that to be true* and assume, further, that every state law, to a greater or lesser extent, is a police power in that, in some degree either present or remote, it- may affect the health, safety, and morals of the people of the state, it is clear that as the term is used in § 15 it has no such extended meaning. What is intended by the words “police regulations” as .used in § 15 are those police regulations with which all are familiar, those which it can readily be understood have a direct relation to the health, safety, or morals of the people. The words are susceptible of two uses, — one broad and comprehensive, the other narrow and restrictive. If we speak of the initiation or regulation of rates and charges as a police regulation or a police power, the use is in the broad and comprehensive senseq when we say that the police powers ars as broad as the sovereignty of a state, this is the most comprehensive sense; but, as the words are generally used and commonly understood by the great mass of people within the state or within the nation, they have a restricted meaning, and mean only such police powers or regulations as exist for the purpose of directly protecting the health, safety, or morals of the people. For instance, a police regulation which prescribes quarantine in case of smallpox or other contagious or infectious disease is a police regulation which acts directly to protect the health of the people by preventing the spread of the disease; and so an illustration might be given as applying to morals,or safety, and it is in this restricted sense that the word is used in § 15. Certainly the words “police regulations” in § 15 do not refer to rate, for Congress by § 10 of the act had wholly disposed of the rate question. It had, hy that section, placed the power, during the time of war, exclusively with the President, to initiate rates, and this meant all rates and every kind of a rate relating to transportation, and had exclusively placed the power, during the time of war, to review the reasonableness and justness of such rate, with the Interstate Commerce Commission.
There is a well-settled rule of statutory construction, which is, that the intention of the whole act will control the interpretation of the parts. Sutherland, Stat. Constr. 319. The intention of the Federal Control Act is easily discerned. It plainly appears from it that it was the intent of Congress to place the control and operation of all transportation systems with the President, and that he had full authority to initiate all rates, fares, and charges for transportation. This was the *590cardinal purpose or intent of the whole act. Each part of the act must be construed in harmony with the general intent and cardinal purpose of the act. Section 15, being a part of the act, must be construed so as to harmonize with the general intent and purpose of the act as expressed in it, and which we have above pointed out.
The powers enumerated and granted in the Federal Control Act to the President are wholly and exclusively war powers. When the war shall have been terminated, and treaties of peace shall have been signed with those with whom we are at war, and when such treaties of peace have been duly proclaimed by the'President, we shall then have returned to a state of peace, and after the expiration of not more than twenty-one months thereafter, the war powers conferred upon the President in the Federal Control Act will not further be effective so long as a state of peace continues. At the expiration of twenty-one months after a treaty of peace has been signed, and by the President proclaimed, and in the absence of further Federal legislation retaining for a longer period of time control of the transportation systems of the United States, or unless the President has theretofore relinquished such Federal control, such transportation systems will be returned to their owners, and will again become, at that time, subject to the same rates, fares, and charges for transportation as existed at the time the President, by proclamation, took Federal control of such transportation systems; and the power to initiate and prescribe fares, rates, and charges will again be the same in the states and the Interstate Commerce Commission as existed at the time of the talcing of Federal control.of such systems, which powers were, as we have seen, suspended in the manner.above stated during the time of war. At such time when such transportation systems are returned to their owners, if they be so returned, all state regulations and powers will be again revived, and be of the same force and effect as they were at the time of the taking of Federal control. The power of the state, at the time of taking of Federal control, to prescribe fares, rates, and charges, was not repealed, but merely suspended during the Federal control, and, upon the termination of that, will again have the same force and effect as at the time of taking Federal control.
The Federal Control Act is one that conferred upon the President certain rights, authority, and power with reference to initiating rates and charges for transportation. If anyone had a just complaint with *591reference to rates, fares, and charges initiated- by the President, the act itself prescribed a definite remedy. If complaint were made that the rates and charges and fares were unreasonable, the Interstate Commerce Commission had full power and authority to examine into the complaint with reference to the unreasonableness or unjustness of any fare, rate, or charge, and it could, after a hearing upon the complaint, fully determine as to the reasonableness or justness of the fare, rate, or charge. Thus there was a complete remedy. Where a statute or an act creates a right, authority, or power, and provides a remedy for its enforcement, and provides a remedy for those who may claim to be injuriously affected by it, such remedies are generally held to be exclusive. United States v. Stevenson, 215 U. S. 190, 54 L. ed. 153, 30 Sup. Ct. Rep. 35; Globe Newspaper Co. v. Walker, 210 U. S. 356, 52 L. ed. 1096, 28 Sup. Ct. Rep. 726; Dollar Sav. Bank v. United States, 19 Wall. 227, 22 L. ed. 80.
It is conceded the rates and charges fixed by order No. 28 have not been scheduled nor filed with the state railroad commission before they were put into effect, as § 4725 of the Compiled Laws of North Dakota of 1913 provides; that the schedule of fares, rates, and charges under order 28 were only filed as a matter of courtesy for the use and information of the board of railroad commissioners of North Dakota, and not in compliance wjth § 4725.
The main contention of plaintiff is that there is no authority for the President, under the Federal Control Act, to increase rates, fares, and charges on transportation which is wholly intrastate. In finally disposing of this matter, as we view it, it must be presumed that the President, and every subordinate officer or Federal employee acting under his authority, in executing the powers conferred upon him by the Federal Control Act, were, at all times, in the execution of such powers, acting in the highest good faith. It must also, be presumed that the President did not initiate a higher fare, rate, or charge than was necessary to maintain the efficiency of the transportation systems taken under Federal control, and that it was necessary to fix such rates and charges as he did, for the purpose of transporting troops and war material, and for the further purpose of maintaining the efficiency of the transportation systems, so that all transportation immediately connected with war purposes might be promptly carried on as well, as' all other transportation.
*592The 25 per cent increase of freight rates on intrastate commerce in all of the states, we can readily understand, would amount to many millions of dollars. It would constitute a substantial part of the amount of revenue raised by the 25 per cent increase on all freight. It would constitute a considerable share of the means and funds whereby transportation of every kind could be made efficient. It would constitute a large fund which would assist in paying the hundreds of millions of dollars of increased wages to Federal employees of the transportation systems while under Federal control, and without this large amount the operation of the transportation systems under Federal control would be impaired, and their efficiency for all purposes decreased, and thus affect the transportation of troops, war materials, and government supplies.
It seems clear that the act in question is one conferring upon the President war powers. The language of the act is clear, and it confers upon the President the exclusive power to initiate all rates upon the transportation systems of the continental United States during the time of Federal control, and, during that time, his right to do so cannot be limited by the state. It is clear that such power included the right to initiate all rates, both on interstate and intrastate commerce, during Federal control of the transportation systems; and that all such rates should become effective by filing the same with the Interstate Commerce Commission upon one day’s noticee. If the conclusion at which we have arrived is correct, and we think it is, the contentions of the plaintiff cannot be upheld, the writ of mandamus issued by this court should be quashed.